IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gino V. Magaro,                        :
                   Petitioner          :
                                       :
             v.                        :      No. 802 C.D. 2017
                                       :
Unemployment Compensation              :
Board of Review,                       :
                 Respondent

                                       ORDER

             NOW, February 16, 2018, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge